Citation Nr: 1517670	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1982 to May 1992, from February 2003 to September 2004, from May 2008 to June 2009, and from September 2010 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2010, the RO made a formal finding that the complete service treatment records (STRs) of the Veteran for his period of service from May 2008 to June 2009 are unavailable.  In addition, VA has not succeeded in securing the STRs of the Veteran for his period of service from September 2010 to November 2011.  See, e.g.,October 2013 memo of deferred rating decision; December 2012 letter to Veteran requesting copies of STRs.    When, as here, at least some service records cannot be located through no fault of the claimant, the Board's obligation to discuss and evaluate the evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In August 2014, the Veteran withdrew his request for a Board hearing.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Presumption of soundness, generally

In general, in order to establish service connection, there must be: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).  The presumption is rebutted by clear and unmistakable evidence that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  Under such circumstances, a claimant is not required to show that the disease or injury increased in severity during service.  See VAOPGCPREC 3-2003 (Office of General Counsel opinion, http://www.va.gov/ogc/precedentopinions.asp); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Entitlement to service connection for gastroesophageal reflux disease (GERD)

The Veteran maintains that his GERD disability initially manifested during service.  See Veteran's August 2009 claim; April 2015 appellant's brief.  As noted above, the Veteran had four periods of active military service.  The Veteran alleges specifically that GERD had its onset during his second term of service.  He has stated, "I was experiencing the signs and symptoms of [this disability] prior to my discharge from the service in September 2004."  See Veteran's May 2010 notice of disagreement.

No available entrance examination report for any of the Veteran's periods of military service documents a pre-existing GERD disability.

In September 2014, the Veteran underwent a VA medical examination for GERD.  The medical examiner, having examined the Veteran in person and reviewed the claims file, diagnosed Veteran as having gastroesophageal reflux disease (GERD).  The examiner documented the Veteran's report of GERD's onset as follows: "Initially noticed occasional heartburn, becoming daily over the next 4-5months.  Subsequently dx with GERD."

The September 2014 examiner provided a negative nexus opinion.  See Hickson, supra.  The examiner found that "the claimed condition was less likely than not (less than 50% probability) incurred in, or caused by, the claimed in-service injury, event, or illness."  The stated rationale for the latter medical opinion was, "Service records void of complaints of GERD/OSA.  Pts obesity and age has caused both conditions."

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain clear conclusions with supporting data, along with a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the September 2014 examination report did not provide adequate explanation and will remand for a clarifying opinion.

The medical examiner did not explain how obesity and age likely caused the Veteran's GERD.  Clarification is also required as to why the Veteran meets the definition of "obese," when the Veteran became obese, and the basic mechanism by which aging causes GERD.  The examiner does not appear to have considered whether the Veteran was serving in the Army when he reached the age at which "age" caused his GERD symptoms, or whether the Veteran's obesity began during his military service.   These considerations would need to be explained further in order for the September 2014 medical opinion to be adequate for evaluation purposes.

In addition, the September 2014 examiner did not meet his obligation to consider the Veteran's report of in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  While the examination report noted that the examiner reviewed the Veteran's claims file, the report made no mention of the Veteran's contention that his GERD began in 2004 during his active military service.  See Veteran's May 2010 notice of disagreement.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a) (West 2014); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The examiner failed to show that he considered the Veteran's description of symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, in an Army Reserve retention exam questionnaire of August 2002, the Veteran listed "omeprazole - Acid Reflux" to the question, "Do you currently take any medications?"  He also stated "yes" to "frequent indigestion or heartburn" and reported "daily heartburn at night [illegible]."  If the Veteran reported GERD symptoms in 2002, the examiner should have considered such lay evidence in conjunction with the later diagnosis of GERD in August 2005.  See August 2005 VA treatment record.

The Board also notes that VA treatment records reference the presence of GERD symptoms between the Veteran's second and third periods of active military service.  A February 2005 VA treatment record states under the heading "ROS" [review of symptoms]: "GI: c/o [complained of] heartburn about every other day takes Pepcid AC."  The record further notes, "Assessment: GERD, ordered omeprazole."  Similarly, a March 2005 VA treatment report states that the Veteran "has some heart burn well treated with Omeprazole."

The examiner making the addendum opinion is reminded to take into account the Veteran's own statements regarding the onset and history of his disability.  See Dalton, supra.  The examiner should be mindful that, in general, a disability can be connected to service even in the absence of documented treatment for the claimed disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

In addition to requesting an addendum medical opinion as to GERD, the Board will request that VA attempt to secure a 2001 medical record that purportedly diagnosed "EGD - Distal Esophagitis, Gastroduodenitis."  See March 2006 VA treatment record; December 2007 VA treatment record.  That medical record, which may establish a diagnosis of a gastrointestinal disability pre-dating the Veteran's second period of active military service form February 2003 to September 2004, is currently not of record.  The Board will request in its remand order that VA undertake efforts to locate that specific record.


Entitlement to service connection for sleep apnea

The Veteran maintains that sleep apnea initially manifested during service.  See April 2015 appellant's brief.  He specifically alleges that, although sleep apnea was not diagnosed until 2006, it began in 2004.  See Veteran's November 2011 Form 9 appeal.  He states, "I was experiencing the signs and symptoms of [this] disability prior to my discharge from the service in September 2004."  See Veteran's May 2010 notice of disagreement.

No available entrance examination report for any of the Veteran's periods of military service documents a pre-existing sleep apnea disability.

In September 2014, a VA medical examiner examined the Veteran in person and reviewed the Veteran's claims file.  The examiner diagnosed the Veteran as having obstructive sleep apnea.  The disability's history, including its onset and course, was described as: "C/O [complained of] snoring and apnea and was DX with OSA [obstructive sleep apnea] in 2006."  Elsewhere on the form, however, the examiner noted that the Veteran's sleep apnea was first diagnosed in "'2005.'" (quotation marks in original).  The report documented that sleep studies performed in 2005 and 2011 "showed positive results for OSA."  The examiner further noted that the Veteran requires the use of a continuous positive airway pressure (CPAP) machine.

The nexus opinion of the September 2014 examiner was unfavorable to the Veteran's claim.  The examiner determined that "the claimed condition was less likely than not (less than 50% probability) incurred in, or caused by, the claimed in-service injury, event, or illness."  The stated rationale for the medical opinion was, "Service records void of complaints of GERD/OSA.  Pts obesity and age has caused both conditions."  The report noted that the Veteran's BMI [body mass index] was 32.45, but did not explain whether that BMI indicates obesity or is considered to be abnormal for the Veteran.

As noted above in the discussion of the Veteran's GERD, VA must ensure that VA medical examinations are adequate.  See Barr, supra.  Medical examination reports must use supporting data to clearly explain any conclusion reached.  See Nieves-Rodriguez, supra.  The Board finds that the September 2014 examination report is inadequate and will remand for a clarifying opinion.

A remand is required because the September 2014 examination report merely states that obesity caused the Veteran's sleep apnea does not adequately establish that the Veteran is obese.  The report lists a BMI of 32.45 without providing a range that defines obesity.  Furthermore, the report cites "age" as another cause of the Veteran's sleep apnea, but provides no medical basis for identifying aging as a cause of the disorder.  The examiner offered no explanation for his opinion other than "age," "obesity," and the fact that sleep apnea had not been documented during the Veteran's service.

The Board will also remand to obtain a medical opinion that adequately contemplates the Veteran's contention that sleep apnea had its onset during active military service.  See Veteran's May 2010 notice of disagreement.  The September 2014 examiner took up none of the Veteran's specific contentions on this point.  For example, on an Army retention exam questionnaire of August 2002, the Veteran listed "sleep apnea" in response to the question, "Do you have any medical condition that might prevent you from deploying?"  While the Veteran may not be competent to diagnose a complex disorder such as sleep apnea, he is competent to report observable symptoms that he is experiencing.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The medical examiner was required to demonstrate that the lay evidence provided by the Veteran was actually considered in arriving at the examiner's nexus opinion.

The Board finds that the rationale for the examiner's nexus conclusion is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that a physician's failure to provide a basis for an opinion goes to the weight or credibility of the evidence).  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claims of entitlement to service connection for GERD and sleep apnea.  Of particular interest with regard to GERD is information concerning the medical care provider who in February 20, 2001, reportedly diagnosed the Veteran as having "EGD - Distal Esophagitis, Gastroduodenitis" (see March 2006 VA treatment record).  After obtaining proper authorization, obtain any relevant documentation that is not already of record in order to ensure that complete records have been associated with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the AOJ.

2. If, after making reasonable efforts to obtain named records, the records remain unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Make appropriate efforts to secure the service treatment records of the Veteran for his period of active duty from September 2010 to November 2011.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified that the attempts were made, that further attempts would be futile, and that the Veteran may provide such records.  See 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e) (2014) 

4. Thereafter, forward the Veteran's claims file to a qualified VA examiner for an addendum opinion.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the addendum opinion.

Based on a review of the claims folder, the examiner must:

a) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had the disabilities of GERD or sleep apnea prior to his entry into active duty during any of his periods of active duty service.

b) If the VA examiner determines that either the Veteran's current GERD disability or sleep apnea disability pre-existed any period of military service, provide an opinion as to whether there is clear and unmistakable evidence that the disability was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  The examiner is reminded that only affirmative evidence, as opposed to the mere absence of evidence, will prove that the disability was not aggravated under such circumstances.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). 

c) If the VA examiner determines that the Veteran's GERD disability or sleep apnea disability did not pre-exist any period of military service, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's GERD or sleep apnea is etiologically related to any period of military service.

The examiner should indicate in his or her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims file.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




